Citation Nr: 0510045	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the right knee.  

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to November 
1971.  

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied eligibility for 
specially adapted housing and/or a special home adaptation 
grant.  In July 2001 the veteran submitted his notice of 
disagreement with that rating decision.  This appeal also 
arose from a July 2001 rating decision which denied service 
connection for residuals of shell fragment wounds to the 
right knee.  

In August 2003 the veteran's claim was remanded by the Board 
of Veterans' Appeals (Board) to inform him of the provisions 
of the VCAA.  In January 2004 a letter was sent to the 
veteran incompliance with the remand.  Stegall v. West, 11  
Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a timely notice of disagreement to the 
RO's decision denying eligibility for specially adapted 
housing and/or a grant for home adaptation.  The claims 
folder does not contain a statement of the case issued to the 
veteran by the RO as to that issue.  Accordingly, the Board 
must remand this claim to the RO for issuance of a statement 
of the case on such issue, and to give the veteran an 
opportunity to perfect an appeal by thereafter filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

In addition, the veteran is seeking service connection for 
residuals of a shell fragment wound to the right knee.  The 
veteran's representative in the August 2002 VA Form 646 
asserted the veteran should have been examined by VA to 
determine if he had any current residuals of a shell fragment 
wound to the right knee.  

The service medical records are limited to the February 1968 
enlistment examination which recorded the veteran had a scar 
on the right knee.  There are no records of any treatment 
during service or a copy of any examination performed at his 
separation from the service.  

The veteran in July 2004 stated that a VA doctor at the 
Oakland orthopedic clinic saw his wound and said it was a 
shell fragment wound.  The claims folder does not include any 
records from the Oakland VA orthopedic clinic.  It does not 
appear that any have been requested.  

In conjunction with the veteran's claim for service 
connection for post-traumatic stress disorder, the RO 
requested records from U.S. Armed Services Center for 
Research of Unit Records.  They responded in June 1998 and 
forwarded copies of Operational Reports and unit history from 
the veteran's unit.  Based on those records the RO found the 
veteran had engaged in combat with the enemy and granted 
service connection for PTSD in a July 1998 rating decision.  

The only evidence currently of record that the veteran 
sustained a shell fragment wound in service are the 
statements of the veteran.  The regulations at 38 C.F.R. 
§ 3.304 (2004) state that satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  As the veteran's service in the Republic of 
Vietnam in April 1969, as reported in the unit records, may 
have included exposure to mortar attacks, direct engagement 
in combat, and patrol missions during which casualties were 
sustained, his statements may be considered satisfactory lay 
evidence that he sustained shell fragment wounds in service.  

The Board after reviewing 38 C.F.R. § 3.159(c)(4)(2004) and 
the holding in Duenas v. Principi, 18 Vet. App. 512 (2004) 
has concluded the veteran should be afforded a VA examination 
to determine if he has any current residuals of a shell 
fragment wound to the right knee.  

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The appellant should be provided a 
statement of the case (SSOC), which 
includes the issue eligibility for 
specially adapted housing and/or a 
special housing grant and notice of all 
relevant actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.  

2.  The RO should request the veteran 
identify all health care providers who 
have treated him since service for 
residuals of shell fragment wound to the 
right knee.  The veteran is specifically 
requested to identify the dates when he 
was treated at the Oakland VA for 
residuals of shell fragment wounds to the 
right knee.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  The should include a 
request to the Oakland VA for any records 
of treatment.  

3.  VA should arrange for the veteran to 
be examined to determine if he currently 
has any residuals of shell fragment 
wounds to the right knee.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  After reviewing the 
veteran's service medical records, which 
include a March 1968 service entrance 
examination, which noted the veteran had 
a scar on the right knee; any current 
treatment records; interviewing the 
veteran; and examining him the VA 
physician is asked to do the following:  

Diagnosis any current disorder of the 
right knee.  The VA physician is asked to 
specifically note any objective findings 
such as scarring, retained metallic 
fragments, which could have been caused 
by a missile.  

Is it at least as likely as not (50 
percent chance) that any current disorder 
of the right knee is related to a shell 
fragment wound sustained in service?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



